Exhibit 10.1
EXECUTION VERSION
From: OptiNose US, Inc.
1020 Stony Hill Road
Third Floor, Suite 300
Yardley, PA 19067 USA
Attention: Peter Miller, Chief Executive Officer
E-mail: peter.miller@optinose.com


To: BioPharma Credit PLC
c/o Beaufort House
51 New North Road
Exeter EX4 4EP
United Kingdom
Attn: Company Secretary
Fax: +44 01 392 253 282


Pharmakon Advisors LP
110 East 59th Street, #3300
New York, NY 10022
Attn: Pedro Gonzalez de Cosio
Fax: +1 (917) 210-4048
Email: pg@PharmakonAdvisors.com


August 13, 2020
Ladies and Gentlemen:
RE: NOTE PURCHASE AGREEMENT dated as of September 12, 2019 among OPTINOSE US,
INC. (the “Issuer”), the other Note Parties party thereto, BIOPHARMA CREDIT PLC
(as Collateral Agent), BPCR LIMITED PARTNERSHIP (a “Purchaser”) and BIOPHARMA
CREDIT INVESTMENTS V (MASTER) LP (a “Purchaser”)
Amendment Request Letter
We refer to the Note Purchase Agreement dated as of September 12, 2019, as may
be amended, restated, supplemented or modified from time to time, including by
the terms of this letter from and after the Effective Date (defined below), (the
“NPA”). Capitalized terms defined in the NPA shall have the same meaning when
used in this letter unless expressly defined in this letter. The provisions of
Section 1.02 of the NPA apply to this letter as though they were set out in full
in this letter except that references to the NPA are to be construed as
references to this letter.
1. Amendments to NPA. We hereby request the Purchasers agree to the following
amendments to the NPA:
a. The Issuer has duly authorized the issuance, sale and delivery of its
additional Senior Secured Notes due 2024 in the aggregate principal amount of
$20,000,000, to be dated the Additional Delayed Draw Note Closing Date, to



--------------------------------------------------------------------------------



mature on the Maturity Date, and to be substantially in the form of Exhibit A to
this letter (all such notes originally issued pursuant to this clause (a), or
delivered in substitution or exchange for any thereof, being collectively called
the “Additional Delayed Draw Notes” and individually an “Additional Delayed Draw
Note”). Notwithstanding anything to the contrary set forth in the NPA, the
Additional Delayed Draw Notes, upon their issuance, will be immediately
separable and transferable in accordance with the terms of the NPA.
b. Notwithstanding anything in the NPA to the contrary, in the event the Issuer
is unable to issue, sell and deliver the Second Delayed Draw Notes and/or the
Third Delayed Draw Notes because of the failure to satisfy the conditions
precedent to the obligation of each Purchaser to purchase such Delayed Draw
Notes set forth in Section 5.03(b) and/or Section 5.03(c) of the NPA, as the
case may be, the Issuer, in its sole discretion, may elect to issue the
Additional Delayed Draw Notes by delivery of a Notice of Issuance (in compliance
with clause (c) below) and the Required Purchasers shall be required to purchase
the Additional Delayed Draw Notes, subject to the satisfaction of the conditions
precedent set forth in clause (f) below. The Required Purchasers shall confirm
the Additional Delayed Draw Note Closing Date proposed by the Issuer in such
Notice of Issuance not later than fifteen (15) days after the receipt by
Purchasers of such Notice of Issuance. The Purchasers shall purchase the entire
amount of such Additional Delayed Draw Notes on the Additional Delayed Draw Note
Closing Date.
c. The aggregate principal amount of Additional Delayed Draw Notes, if any,
purchased by the Purchasers hereunder shall be equal to $20,000,000. The Delayed
Draw Note Commitments of the Purchasers with respect to the Additional Delayed
Draw Notes (the “Additional Delayed Draw Note Commitment”) are as follows:

PurchaserDelayed Draw NoteAmount of Delayed Draw Note CommitmentBPCR Limited
PartnershipAdditional Delayed Draw Notes$11,000,000BioPharma Credit Investments
V (Master) LPAdditional Delayed Draw Notes$9,000,000

Upon the expiration of the Additional Availability Period, the Additional
Delayed Draw Note Commitments shall automatically, without action by the Issuer
or any Purchaser, be reduced to zero.
d. The Make-Whole Amount payable with respect to any amount of the Additional
Delayed Draw Notes that is prepaid or required to be prepaid before the 30th
month anniversary of the Additional Delayed Draw Note



--------------------------------------------------------------------------------



Closing Date shall equal an amount equal to the sum of all interest that would
have accrued on the principal amount of the Additional Delayed Draw Notes
prepaid or required to be prepaid from the date of prepayment through and
including the 30th month anniversary of the Additional Delayed Draw Note Closing
Date but for such prepayment or requirement to prepay.
e. If the Issuer determines, in its sole discretion, to request the issuance of
the Additional Delayed Draw Notes, the Issuer shall deliver to the Purchasers an
irrevocable Notice of Issuance with respect to such proposed issuance, which
shall be for the entire amount of such Delayed Draw Notes and must be given (a)
not earlier than the beginning of the Additional Availability Period and (b) not
later than 11:00 a.m. at least fifteen (15) days in advance of the requested
Additional Delayed Draw Note Closing Date.
f. In addition to the conditions precedent in Section 5.02 of the NPA, the
obligation of each Purchaser to purchase the Additional Delayed Draw Notes to be
purchased by it hereunder is subject to Consolidated Net Sales for the fiscal
quarter ended June 30, 2021 being at least $26,000,000.
g. “Additional Availability Period” means that period commencing on and
including the date that is fifteen (15) days after the expiration of the Third
Availability Period and ending on the earliest of (i) the date on which no Notes
remain outstanding, (ii) the Additional Delayed Draw Note Closing Date, and
(iii) August 14, 2021 (which date shall be extended by up to thirty (30) days in
order to provide sufficient time for closing if Issuer delivers the Notice of
Issuance of the Additional Delayed Draw Notes between July 15, 2021 and August
14, 2021.
h. “Additional Delayed Draw Note Closing Date” means (a) before the issuance,
sale and purchase of the Additional Delayed Draw Notes, the date proposed by the
Issuer as the Additional Delayed Draw Note Closing Date in the Notice of
Issuance in accordance with the terms hereof, which, shall be subject to the
satisfaction of the conditions precedent to the obligation of each Purchaser to
purchase the Additional Third Delayed Draw Notes set forth in this letter and in
Sections 5.02 and 5.03(d) of the NPA; and (b) after the issuance, sale and
purchase of the Additional Delayed Draw Notes (if any), the date when such
issuance, sale and purchase occurred; provided, that, in no event shall the
Additional Delayed Draw Note Closing Date be earlier than the beginning of the
Additional Availability Period or later than the expiration of the Additional
Availability Period.
2. Effectiveness.
a. Each of the amendment set forth in Section 1 of this letter (collectively,
the “Amendments”) shall be effective on the date on which all of the conditions



--------------------------------------------------------------------------------



precedent set forth in clause (b) below have been satisfied (such date, the
“Effective Date”).
b. The agreement of each of the Collateral Agent and the Purchasers to execute
and deliver this letter pursuant to Section 12.01 of the NPA is subject to the
satisfaction of the following conditions:
i. on or before August 21, 2020, the sale to Credit Suisse Securities (USA) LLC
by Parent of newly-issued shares of common stock of Parent (“New Parent Equity”)
and the receipt of net cash proceeds therefor, in Dollars, of no less than $30
million in the aggregate;
ii. the payment by the Issuer to each Purchaser its ratable portion of an
amendment fee in an aggregate amount equal to $250,000 (the “Amendment Fee”).
The Issuer agrees that the Amendment Fee shall be (i) payable in New Parent
Equity issued at the same price per share as the New Parent Equity is sold to
Credit Suisse Securities (USA) LLC (the “Fee Shares”), (ii) fully earned upon
the Effective Date and (iii) nonrefundable;
iii. the receipt by the Purchasers of the Fee Shares and the receipt by the
Collateral Agent and the Purchasers of such other documents, instruments,
agreements and information as reasonably requested by the Collateral Agent or
any Purchaser in connection with the transactions contemplated herein; and
iv. the payment or reimbursement by the Issuer of all reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Purchasers and
Collateral Agent and their respective Affiliates in connection with the
preparation, negotiation, execution and delivery of this letter and the
implementation and consummation of the terms of this letter.
c. For the avoidance of doubt, the Amendments shall be of any force or effect
unless and until the occurrence of the Effective Date.
3. Miscellaneous.
a. By countersigning this letter, each Purchaser irrevocably agrees to the terms
set forth in this letter and the Amendments.
b. Except as expressly set forth herein, nothing contained in this letter will
be deemed or construed to amend, restate, supplement or modify the NPA or
otherwise affect the rights and obligations of any party thereto, all of which
remain in full force and effect in accordance with their terms.



--------------------------------------------------------------------------------



c. For the avoidance of doubt, the Issuer, each Purchaser and the Collateral
Agent hereby agree that: (i) this letter constitutes a Note Document for any and
all purposes for which such term is used in the NPA or any other Note Document;
(ii) the Additional Delayed Draw Notes (if any) constitute Delayed Draw Notes
for any and all purposes for which such term is used in the NPA or any other
Note Document; (iii) the Additional Delayed Draw Note Closing Date (if any)
constitutes a Delayed Draw Note Closing Date for any and all purposes for which
such term is used in the NPA or any other Note Document; and (iv) the Additional
Delayed Draw Note Commitment constitutes a Delayed Draw Note Commitment for any
and all purposes for which such term is used in the NPA (including Schedule II
thereto) or any other Note Document.
d. This letter (i) is for the benefit of the Issuer, the other Note Parties, the
Collateral Agent and each Purchaser, and (ii) binds the Issuer, the other Note
Parties, the Collateral Agent and each Purchaser and each of their respective
successors and permitted assigns.
e. This letter is governed by, and will be construed in accordance with, the
laws of the State of New York (without regard to any conflicts of law provision
thereof that would require the application of the laws of any other
jurisdiction).
f. This letter may be executed in counterparts, each of which shall be deemed an
original document, and all of which, together with this writing, shall be deemed
one instrument. Delivery of an executed counterpart of this letter
electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this letter.
Thank you for your consideration of this matter. We value our relationship with
the Purchasers and appreciate your continued support.
Please confirm your acknowledgment and acceptance of the contents of this letter
by countersigning this letter where indicated below.
Yours faithfully,





--------------------------------------------------------------------------------





ISSUER:     OPTINOSE US, INC.,
a Delaware corporation


By: /s/ Peter Miller
Name: Peter Miller
Title: CEO





GUARANTORS:    OPTINOSE AS,
a Norwegian private limited liability company


By: /s/ Peter Miller
Name: Peter Miller
Title: CEO


OPTINOSE, INC.,
a Delaware corporation


By: /s/ Peter Miller
Name: Peter Miller
Title: CEO


OPTINOSE UK LIMITED,
a limited liability company organized under the laws of       England and Wales
By: /s/ Peter Miller , on behalf of OptiNose UK Limited
Name: Peter Miller
Title: CEO




cc: OptiNose US, Inc.
1020 Stony Hill Road
Third Floor, Suite 300
Yardley, PA 19067 USA
Attention: Michael Marino, Esq., Chief Legal Officer
E-mail: Michael.Marino@optinose.com





--------------------------------------------------------------------------------





We hereby agree and confirm our acceptance of the terms and conditions of this
letter.


BIOPHARMA CREDIT PLC,
as Collateral Agent
By: Pharmakon Advisors, LP,
its Investment Manager


By: Pharmakon Management I, LLC,
its General Partner






By__/s/ Pedro Gonzalez de Cosio__
Name: Pedro Gonzalez de Cosio
Title: CEO and Managing Member




BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP,
as Purchaser


By: Pharmakon Advisors, LP,
its Investment Manager


By: Pharmakon Management I, LLC,
its General Partner






By_/s/ Pedro Gonzalez de Cosio_
Name: Pedro Gonzalez de Cosio
Title: CEO and Managing Member




BPCR LIMITED PARTNERSHIP,
as Purchaser
By: Pharmakon Advisors, LP,
its Investment Manager


By: Pharmakon Management I, LLC,
its General Partner




By_/s/ Pedro Gonzalez de Cosio_
Name: Pedro Gonzalez de Cosio
Title: CEO and Managing Member





--------------------------------------------------------------------------------



cc: Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, NY 10036-6745
Attn: Geoffrey E. Secol
Phone: (212) 872-8081
Fax: (212) 872-1002
Email: gsecol@akingump.com





--------------------------------------------------------------------------------







EXHIBIT A


ADDITIONAL DELAYED DRAW SENIOR SECURED NOTE


THIS SENIOR SECURED NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND MAY NOT BE SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT, OR AN EXEMPTION FROM REGISTRATION, UNDER SAID ACT.


THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE GOVERNED BY
THE TERMS AND CONDITIONS SET FORTH IN THAT CERTAIN NOTE PURCHASE AGREEMENT,
DATED AS OF SEPTEMBER 12, 2019, AMONG OPTINOSE US, INC., DELAWARE CORPORATION,
AS ISSUER, OPTINOSE AS, A NORWEGIAN PRIVATE LIMITED LIABILITY COMPANY, OPTINOSE,
INC., A DELAWARE CORPORATION, OPTINOSE UK LIMITED, A LIMITED LIABILITY COMPANY
FORMED UNDER THE LAWS OF ENGLAND AND WALES, THE OTHER GUARANTORS (AS DEFINED IN
THE NOTE PURCHASE AGREEMENT) FROM TIME TO TIME PARTY THERETO, THE PURCHASERS SET
FORTH IN THE NOTE PURCHASE AGREEMENT (EACH A “PURCHASER” AND, COLLECTIVELY, THE
“PURCHASERS”) AND BIOPHARMA CREDIT PLC, A PUBLIC LIMITED COMPANY INCORPORATED
UNDER THE LAWS OF ENGLAND AND WALES, AS COLLATERAL AGENT (AS MAY BE AMENDED,
RESTATED, SUPPLEMENTED OR MODIFIED, THE “NOTE PURCHASE AGREEMENT”); AND EACH
HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF THE NOTE PURCHASE AGREEMENT. UNLESS OTHERWISE
INDICATED, CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL HAVE THE MEANINGS
ASCRIBED TO SUCH TERMS IN THE NOTE PURCHASE AGREEMENT.







--------------------------------------------------------------------------------







OPTINOSE US, INC.


Senior Secured Note Due 2024
(a “Note”)




No. [ ] Yardley, PA
______________, 20__


OptiNose US, Inc., a Delaware corporation, (together with its successors, the
“Issuer”), for value received, hereby promises to pay to
[BPCR LIMITED PARTNERSHIP][BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP]
or its registered assigns
in accordance with the below
the principal amount of
[ELEVEN MILLION DOLLARS AND ZERO CENTS][NINE MILLION DOLLARS AND ZERO CENTS]
[$11,000,000.00][$9,000,000.00]
and to pay interest during any Interest Period from and after the Third Delayed
Draw Note Closing Date until paid in full at the rate per annum equal to 10.75%
(the “Pre-Default Rate”) for such Interest Period, computed on the basis of a
360-day year and actual days elapsed.
This Note shall at all times (a) upon the occurrence and during the continuation
of any Event of Default under Section 9.01(a) (without regard to any grace
period) or Section 9.01(f) of the Note Purchase Agreement or (b) if requested by
the Required Purchasers while any Event of Default exists, bear interest at an
interest rate equal to the Pre-Default Rate for such Interest Period plus 3.00%
(the “Default Rate”), to the fullest extent permitted by applicable Laws.
Interest (including interest at the Default Rate) shall be payable on this Note
quarterly in arrears on the 15th day of each March, June, September and December
of each year (each, an “Interest Payment Date”), and at maturity (whether
through the occurrence of the Maturity Date, by acceleration, mandatory
prepayment or otherwise) to the Purchaser holding this Note on such date, and
shall be paid in cash in accordance with Section 2.09 of the Note Purchase
Agreement.
Prepayment Premiums and/or Make-Whole Amounts shall be due upon any repayment or
prepayment of this Note, as applicable, pursuant to Section 2.07 of the Note
Purchase Agreement.
Payments of the principal amount hereof, interest hereon, Prepayment Premium
and/or Make-Whole Amount (if and to the extent applicable) and all other amounts
payable hereunder



--------------------------------------------------------------------------------



or under the Note Documents shall be made in Dollars, in immediately available
funds not later than 2:00 p.m. on the date due, marked for attention as
indicated, or in such other manner or to such other account in any bank as the
Purchaser holding this Note may from time to time direct in writing. All
payments received by the Purchaser holding this Note after 2:00 p.m. shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the Issuer shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest.
This Note is one of the Additional Delayed Draw Notes, in the aggregate original
principal amount of $20,000,000, issued by the Issuer pursuant to the Note
Purchase Agreement, and this Note and the holder hereof are entitled, equally
and ratably, with the holders of all other Notes outstanding under the Note
Purchase Agreement, to all the benefits provided for thereby or referred to
therein, to which Note Purchase Agreement reference is hereby made for a
statement thereof.
The obligations of the Issuer under this Note are guaranteed pursuant to the
terms and provisions of Article IV of the Note Purchase Agreement, and the
Collateral Documents executed in favor of the Collateral Agent, for the benefit
of the Purchasers and the other Secured Parties (as such term is defined in the
Collateral Documents), to the extent described therein, by each of the
applicable Note Parties and the other parties thereto.
This Note is subject to optional prepayment and mandatory prepayment prior to
the Maturity Date, at the times, on the terms and conditions and in the amounts
set forth in Section 2.07 of the Note Purchase Agreement.
Upon the occurrence and during the continuation of any one or more of the Events
of Default specified in the Note Purchase Agreement, all amounts then remaining
unpaid on this Note may be declared to be or may automatically become
immediately due and payable as provided in the Note Purchase Agreement.
This Note is registered on the books of the Issuer and, subject to the Note
Purchase Agreement, is transferable only by surrender thereof at the principal
executive office of the Issuer and accompanied by, if required by the Issuer, a
written instrument of transfer reasonably satisfactory to the Issuer, duly
executed by the registered holder of this Note or its attorney duly authorized
in writing. Payment of or on account of principal, Prepayment Premium and/or
Make-Whole Amount, if and to the extent applicable, and interest on this Note
shall be made only to or upon the order in writing of the registered holder.
* * *


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
OptiNose US, Inc.



--------------------------------------------------------------------------------







By:
Name:
Title:





















